United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-1554
                                 ___________

Stephen L. Hogrefe,                      *
                                         *
             Appellant,                  *
                                         *
       v.                                * Appeal from the United States
                                         * District Court for the
State of Nebraska; Lincoln Police        * District of Nebraska.
Department; Internal Affairs; Police     *
Review Board; Citizen Review Board; *         [UNPUBLISHED]
Officer Hawkins; Officer Packett;        *
Officer Johnson; Officer Perchong;       *
Officer Flemming; Robert Kerry; Kay      *
Orr; E. Benjamin Nelson; Roland          *
Leudtke; Bill Harris; Social Security    *
Administration; Michael Johanns;         *
Helen Boosalis,                          *
                                         *
             Appellees.                  *
                                    ___________

                         Submitted: July 5, 2000
                             Filed: July 12, 2000
                                 ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.
        Stephen Hogrefe appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
action. We agree with the district court that dismissal was proper. Among other
things, Hogrefe’s complaint is based on an injury he received twenty-two years ago.
It is therefore barred by the applicable statute of limitations. Accordingly, we affirm.
See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska, adopting the report and recommendations of the Honorable David L.
Piester, United States Magistrate Judge for the District of Nebraska.
                                          -2-